PER CURIAM.
Robert Dunbar seeks review of his judgment and sentence in this burglary case. Because of procedural limitations, we are unable to address either of the issues raised by Dunbar on appeal. Affirmed.
Dunbar challenges the sufficiency of the evidence presented at trial, but defense counsel failed to make any motions for judgment of acquittal or for a new trial. Therefore, Dunbar has waived review of this issue. See Stanley v. State, 626 So.2d 1004, 1005 (Fla. 2d DCA 1993); Sundell v. State, 354 So.2d 409, 410 (Fla. 3d DCA 1978).
Dunbar also claims that the identification procedure used by law enforcement officers was fundamentally flawed. However, because defense counsel failed to object to the witnesses’ testimony regarding this identification, Dunbar has waived this issue as well. See Mustepher v. State, 419 So.2d 656, 656 (Fla. 2d DCA 1982); Lecoin v. State, 418 So.2d 336, 336 (Fla. 3d DCA 1982).
Affirmed.
PARKER, C.J., and WHATLEY, J., and DANAHY, PAUL W., (Senior) Judge, Concur.